Citation Nr: 9915920	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  The propriety of the initial evaluation assigned for the 
veteran's service-connected dysthymic disorder, currently 
evaluated as 10 percent disabling.  

2.  The propriety of the initial evaluation assigned for the 
veteran's service-connected migraine headaches with 
photophobia, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1979 and from June 1984 to June 1995.  

This appeal arises from a September 1996 rating decision of 
the RO.  In this decision, the RO granted service connection 
for dysthymic disorder and migraine headaches with 
photophobia.  The former disorder was found to be 10 percent 
disabling and the latter was rated as 30 percent disabling. 

The issues of increased evaluations of the service-connected 
right knee and residuals of head trauma have not been timely 
appealed and not before the Board at this time.


FINDING OF FACT

The veteran's migraine headaches with photophobia are shown 
to be manifested by more than severe, incapacitating 
headaches of two to three hours duration; severe economic 
inadaptability is not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected migraine headaches with 
photophobia are not met.  38 U.S.C.A. §§ 1155, 5107(a), 
7104(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.124a including Diagnostic Code 8100 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was afforded a retirement examination from the 
military in March 1995.  He claimed that his medical history 
included frequent and severe headaches and eye trouble since 
1986.  It was claimed by the veteran that his headaches had 
included migraines since 1992.  The veteran also noted a 
medical history of nervous trouble since 1986, and of 
depression and excessive worry since 1994.  It was noted by 
the examiner that the veteran associated his depression and 
worry with the loss of a friend, notice of his father's 
lifespan, and his separation from his family.  On 
examination, the veteran's head, eyes, neurological system, 
and psychiatric evaluation were all noted to be normal.  

In January 1996, the veteran filed multiple claims for 
service connection to include headaches, photophobia, 
depression, and anxiety.  A series of U. S. Department of 
Veterans Affairs (VA) examinations were provided to the 
veteran in June and July 1996.  A visual examination noted 
the veteran's claim that he had received flashburns to both 
eyes in 1977.  Since that time, he asserted that he had been 
light sensitive.  On examination, his eyesight was 20/20 with 
equal, round, and reactive pupils.  There was a full range of 
motion in the extraocular muscles, confrontation fields were 
full, and there was no change in the veteran's refractive 
error.  Applanation tonometry was 18 in both eyes.  The 
veteran had 0.2 cup-to-disc ratio in both eyes with a 
positive foveal light reflex.  His cornea, anterior chamber, 
iris, and lens were found to be clear.  The impression was  
that of photophobia secondary to flash burns to both corneas.  

On a general medical examination, the veteran was noted to 
have a bruise under his right eye.  He claimed that he had 
incurred this bruise after suffering a migraine headache the 
day before and hit something.  His pupils were equal and 
range of motion in both eyes was normal.  The funduscope 
examination was also normal.  

During his neurological examination, the veteran claimed that 
he had suffered with migraine headaches since receiving a 
head trauma in the military.  He complained of severe right 
retro-orbital, throbbing-type headaches associated with 
nausea, vomiting, photophobia, and phonophobia.  The veteran 
asserted that these headaches were very incapacitating and 
would last from two to three hours.  He noted that sometimes 
medication would help break the cycle of the headache.  On 
examination, the veteran was alert, oriented, and very 
cooperative.  There was no aphasia or dysarthria.  The pupils 
were equal and reactive to light.  His extraocular movement 
was full. The cranial nerves were within normal limits.  The 
assessment was that of post-traumatic migraine headaches that 
were severe in intensity and incapacitating.  It was 
determined by the examiner that this type of headache 
occurred approximately once a week.

In August 1997, the veteran's VA outpatient records dated 
from May 1995 to February 1997 were incorporated into his 
claims file.  It was noted in May 1995 that the veteran 
complained of migraine headaches in his right frontal area.  
He claimed that these headaches were proceeded by auras or 
flashes of light.  The veteran asserted that these headaches 
triggered nausea, vomiting, and left-sided weakness and 
numbness.  He reported having migraine headaches twice a 
week.  The veteran acknowledged that medication helped the 
symptoms of his headaches.  The assessment was post-trauma 
migraine.  In December 1995, the veteran complained of 
migraine headaches and depression.  He reported that his last 
migraine headache had occurred two days before.  The veteran 
was referred to a therapist in May 1996 for treatment of his 
depression.  An outpatient record of July 1996 noted the 
veteran's comment that his depression was stable.  The 
assessment was that of improving depression.  In October 
1996, the veteran complained of a migraine headache and was 
assessed with the same.  By November 1996, it was noted that 
the veteran's migraine headaches were under control and his 
depression was stable.  The veteran received outpatient 
treatment from June to November 1996 for his psychiatric 
complaints that included stress, anxiety, memory loss, sense 
of inadequacy, insecurity, lack of confidence, and fear of 
loss of skills and ability.  An outpatient record of February 
1997 reported that the veteran felt well with no specific 
complaints.  His migraine headaches and depression were found 
to be stable.


II.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
dysthymic disorder and migraine headaches with photophobia 
are worse than evaluated, and he has thus stated well-
grounded claims.  As noted later in the discussion of the 
applicable criteria, the U. S. Court of Appeals for Veterans 
Claims (Court) recently issued the decision of Fenderson v. 
West, 12 Vet. App. 119 (1999), in which it determined that an 
appeal from an original grant of service connection required 
staged evaluations.  A review of the SOC and SSOC reveals 
that this issue was not properly stated.  It is determined 
that the RO's evaluations have been conducted at intervals 
since the veteran originally filed his claims and, in effect, 
have accomplished staged evaluations.  Therefore, the 
undersigned finds that the veteran has not been prejudiced by 
the phrasing of the issue on the SOC and SSOC on the grounds 
that the staged evaluations have been accomplished and that 
the veteran has been notified of these decisions and given 
the appropriate opportunity to respond.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
(1998).  Also, 38 C.F.R. § 4.10 (1998) provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code, which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  In claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  Fenderson v. West, 12 Vet. App. 
119 (1999).


III.  Analysis.

Migraine Headaches with Photophobia.

The following regulatory provision applies to evaluating the 
veteran's migraine headaches.

Code 8100.  Migraine:
>With very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability; rate as 50 percent 
disabling.
>With characteristic prostrating attacks 
occurring on an average once a month over 
last several months; rate as 30 percent 
disabling.
>With characteristic prostrating attacks 
averaging one in 2 months over last 
several months; rate as 10 percent 
disabling.
>With less frequent attacks rate as 
noncompensable.

38 C.F.R. Part 4 (1998).

Initially, it is noted that he veteran claimed in May 1995 
that his migraine headaches had caused right side weakness 
and numbness.  These symptoms have been found to be service-
connected and were evaluated under Code 8045 as residuals of 
his head trauma.  Therefore, this symptomatology will not be 
considered in the evaluation of the veteran's migraine 
headaches.  To do so would violate the provisions of 
38 C.F.R. § 4.14.

The medical evidence indicates that the veteran's migraine 
headaches have improved somewhat since his separation from 
the military in June 1995.  An outpatient record noted in May 
1995 that the veteran had incapacitating migraine headaches 
twice a week.  His outpatient records noted that this 
disorder was treated with medication and became "stable."  
By the time of his VA neurological examination in July 1996, 
his incapacitating migraine headaches were reduced to once a 
week.  The evidence indicates that the veteran's headaches 
have remained stable at this level of severity.  

It is noted the frequency of the veteran's incapacitating 
headaches meets the criteria for an evaluation of 50 percent 
disabling under Code 8100.  However, the second prong of this 
criteria is not shown to be evident.  The veteran indicates 
that these headaches last from two to three hours once a 
week.  He has not claimed that these headaches have 
interfered with his occupation as a substitute teacher.  In 
fact, his only claim to interference with this occupation was 
his psychiatric disorder.  There is no evidence of record 
that he has lost work or been threatened with the loss of 
work due to his migraine headache symptomatology.  Thus, the 
undersigned finds that the preponderance of the evidence does 
not show that the veteran's migraine headaches have caused a 
severe economic inadaptability.  Under these circumstances, 
an increased evaluation to 50 percent disabling under Code 
8100 is not warranted for any period since the veteran's 
separation from the military.



ORDER

An increased evaluation of more than 30 percent disabling for 
the service-connected migraine headaches with photophobia is 
denied.


REMAND

A psychiatric examination noted that that the veteran had 
started to experience symptoms of dysthymic disorder in 1987.  
This symptoms included profound sleep disturbances, decreased 
interest in day-to-day activities, increased feelings of 
guilt, decreased energy levels, decreased concentration, 
decreased attention span, appetite disturbances, psychomotor 
retardation, and self-hostile ideation.  The veteran claimed 
that he had been depressed more days than not for a period of 
several years.  He asserted that he was currently trying to 
work as a substitute teacher, but his psychiatric symptoms 
had caused problems with this endeavor.  It was noted that 
the veteran was receiving outpatient therapy.  The veteran 
acknowledged that he had remained married to a relatively 
supportive spouse and had four children.  On examination, the 
veteran was cooperative and his effect was appropriate.  The 
veteran described his mood as "okay sometimes."  His 
thought processes were within normal limits and were negative 
for any suicidal, homicidal, or paranoid ideation.  There 
were no delusions or hallucinations present.  The veteran was 
fully oriented with relatively good immediate recall memory.  
However, his attention span and concentration seemed a bit 
attenuated with problematic past memory resulting from a 
service incurred head trauma.  The impression was chronic, 
severe dysthymic disorder.  A global assessment of 
functioning score of 65 was assigned by the examiner.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected 
dysthymic disorder since service.  After 
securing the necessary release, the RO 
should obtain copies of all records from 
any identified treatment sources.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected 
dysthymic disorder.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated testing should be done in this 
regard.  Detailed clinical findings 
should be reported in this regard.  Based 
on his examination, the examiner should 
report a full multiaxial assessment, 
including a statement regarding the 
Global Assessment of Functioning (GAF) on 
Axis V.

3.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



